Citation Nr: 1204727	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran's daughter




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.  He passed away in July 1995.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  

The RO in St. Paul, Minnesota, has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran died in July 1995; a certificate of death provides that the immediate cause of death was cardiopulmonary arrest, due to or as a consequence of metastatic adeno carcinoma (sic) of the prostate. 

2.  At the time of the Veteran's death, service connection had not been established for any disability. 

3.  The competent medical, and competent and credible lay, evidence does not show that a service-connected disability caused or substantially or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 , 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

In correspondence dated in September 2008, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence also provided proper Hupp notice.  

VA did not inform her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Nevertheless, the Board finds that the notice was legally correct for the appellant's claim, since a grant of service connection for the cause of the Veteran's death would not result in a disability rating.  The lack of notice of the effective date provisions was harmless given that service connection is being denied, and hence no effective date will be assigned.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an SSOC dated in January 2009, and the appellant therefore has not been prejudiced.  To the extent that the notice provided to the appellant did not comply with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the notice was either legally correct for the appellant's claim, or the lack of notice was harmless error.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.



Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, medical articles, a PowerPoint presentation from the Centers for Disease Control and Prevention (CDC), the transcript of a September 2008 hearing before a Decision Review Officer, and the transcript of an October 2011 hearing before the undersigned Veterans Law Judge.  

In addition, VA obtained a dose estimate from the Defense Threat Reduction Agency (DTRA), and opinions from the VA Chief Public Health and Environmental Hazards Officer (Chief Public Health Officer) and the Director of VA Compensation and Pension Service (Director) addressing the likelihood that the Veteran's cancer could be attributed to exposure to ionizing radiation in service.  

The Board is aware that during the October 2008 hearing the appellant requested an opinion by a VA specialist.  However, the Board finds that the information and competent medical evidence of record, as set forth and analyzed below, contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a causal connection between the alleged disability and the veteran's military service to trigger VA's obligation to secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In addition, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  The presumptively service-connected diseases specific to radiation-exposed veterans do not include prostate cancer; therefore, the Veteran may not be service-connected on this presumptive basis.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

The second method of service connection is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran, or posterior subcapsular cataracts manifested 6 months or more after exposure, may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  The list of radiogenic diseases include prostate cancer.  Id.  

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Regarding the third method of service connection, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

With respect to the appellant's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in July 1995; a certificate of death provides that the immediate cause of death was cardiopulmonary arrest, due to or as a consequence of metastatic adeno carcinoma (sic) of the prostate.  At the time of the Veteran's death, service connection had not been established for any disability. 

The appellant contends that the Veteran incurred his prostate cancer as a result of exposure to radiation during Operations Redwing and Wigwam.  She contends that VA uses statistics more favorably for herbicide-exposed veterans than for radiation-exposed veterans.  She also contends that the method used to determine the probability that the Veteran's prostate cancer was related to exposure to radiation during active duty ignored his medical history.  In this regard, she asserts that the Veteran had no family history of cancer.  

The Veteran was a confirmed participant of Operations Redwing and Wigwam.  He was diagnosed with adenocarcinoma of the prostate during a 1986 hospitalization at an Army hospital, well over five years after any exposure to ionizing radiation in service.

In May 2007 correspondence, the Director of VA Compensation and Pension Service noted that he had received a medical opinion from the Under Secretary for Health that it was unlikely that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  The Director set forth the exposure estimates received from the DTRA.  Attached correspondence from the Chief Public Health Officer provided that a 99th percentile value for the probability of causation of 23.88 percent and 22.78 percent, depending on whether the dose was entered as acute or chronic.  The Chief Public Health Officer concluded that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  As a result of the Chief Public Health Officer's medical opinion and following a review of the evidence in its entirety, the Director determined that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure during service.

The Board finds that the Director's May 2007 opinion constitutes highly probative evidence against the appellant's claim.  It is based on a scientific dose estimate provided by the DTRA, utilizing its revised methodologies, as well as a review of the entire remaining evidence of record.  Further, the Board finds that the figures cited by the Chief Public Health Officer, and the corresponding opinion that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service, clearly demonstrate that there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

The Board notes that there is no medical evidence to the contrary of the opinions of the Chief Public Health Officer and Director.  

The Board has reviewed the documents submitted by the appellant regarding prostate cancer and how probabilities of causation are determined.  However, these documents are too general in nature to provide, alone, the necessary evidence to show that the Veteran's exposure to radiation resulted in his prostate cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity a relationship or connection between his exposure to radiation and the development of prostate cancer.  

The Board is aware of the appellant's own assertions that exposure to radiation during active duty caused the Veteran's prostate cancer.  However, the appellant herself is not competent to diagnose the etiology of the Veteran's disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that the Veteran's exposure to radiation during service resulted in his prostate cancer.  

In sum, the medical evidence demonstrates that service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


